       Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 1 of 20 PageID 1


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


EVELYN RODRIGUEZ,

        Plaintiff,
                                                                CASE NO.
v.
                                                                JURY DEMAND
PUTNAM COMMUNITY MEDICAL CENTER OF
NORTH FLORIDA, LLC,
a Florida Limited Liability Company
PARALLON ENTERPRISES, LLC d/b/a HCA HEALTHCARE.

      Defendant(s)
______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, EVELYN RODRIGUEZ, (“Plaintiff”), through undersigned counsel, files this

Complaint and Demand for Jury Trial against Defendants PUTNAM COMMUNITY MEDICAL

CENTER of NORTH FLORIDA, LLC. A Florida Limited Liability Company (“Putnam”) and

PARALLON ENTERPRISES, LLC d/b/a HCA HEALTHCARE (“Parallon”), and states as

follows:

                                         INTRODUCTION

        1.      This is an action brought pursuant to Title VII of the Civil Rights Act of 1964, as

amended, by the Civil Rights Act of 1991, 42 U.S.C. §2000e et seq. (“Title VII”), as amended by

the Pregnancy Discrimination Act of 1978 (“PDA”), the Florida Civil Rights Act of 1992, Fla.

Stat. §760.01 et seq. (“FCRA”), and the Family Medical Leave Act, as amended, 29 U.S.C.

2601, et. seq. (the “FMLA”) to recover front pay (in lieu of reinstatement if unavailable), back

pay, lost benefits, liquidated damages, compensatory damages, emotional distress damages, pain

and suffering, injunctive relief, reasonable attorneys’ fees and costs and any other relief to which

the Plaintiff is entitled including but not limited to equitable relief.

                                                    1
       Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 2 of 20 PageID 2


                                JURISDICTION AND VENUE


       2.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 with federal questions

involving Title VII, the PDA, and the FMLA. An express grant of federal court jurisdiction over

these federal claims is found in Title VII at 42 U.S.C. §2000e-5(f)(3).

         3.    The Court has supplemental jurisdiction over Plaintiff’s FCRA claims pursuant to

 28 U.S.C. § 1367, as the claims arise out of the same set of operative facts as her federal

 statutory claims.

         4.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

 substantial part of the events giving rise to Plaintiff’s claims occurred in Putnam County,

 Palatka, Florida, which is located within the Jacksonville Division of the Middle District of

 Florida.

                     SATISFACTION OF CONDITIONS PRECEDENT

       5.      On or about February 5, 2019, Plaintiff dual filed her Charge of Discrimination

(“Charge”) with the Equal Employment Opportunity Commission (“EEOC”) and the Florida

Commission     on    Human     Relations   (“FCHR”),     alleging   that   Defendant,   PUTNAM

COMMUNITY MEDICAL CENTER, LLC discriminated and retaliated against her while

pregnant, and terminated her days away from starting an approved maternity leave, in violation

of the Title VII, FMLA, PDA and the FCRA.

       6.      Jurisdiction over the claim is appropriate pursuant to Fla. Stat. Chap.760 (FCRA),

because more than 180 days have passed since the filing of the charge, and the Court has

supplemental jurisdiction over Plaintiff’s pendant state court claims as they arise out of the same

facts and circumstances as the federal claims.

       7.      All conditions precedent to this action have been satisfied and/or waived.

                                            PARTIES

                                                 2
       Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 3 of 20 PageID 3


       8.        At all times material to this action, Plaintiff EVELYN RODRIGUEZ (“Plaintiff”

or “RODRIGUEZ”) was a resident of Putnam County, Palatka, Florida.

       9.        Plaintiff is a female “person” who suffered discrimination based on her

gender/pregnant condition. As such she is a member of a class of individuals protected by Title

VII, the PDA and the FCRA.

       10.       Plaintiff was qualified for her position of employment.

       11.       Plaintiff suffered an adverse effect upon her employment by being terminated by

Defendants because of Plaintiff’s gender, pregnancy, or anticipated childbirth.

       12.       Plaintiff meets the statutory criteria for coverage as an “employee” under Title

VII, the PDA and the FCRA.

       13.       At all times material, Defendant PUTNAM was and continues to be a Florida

Limited Liability Company with its headquarters and principal place of business in Palatka,

Florida.

       14.       At all times material, PUTNAM was and is an acute care facility that serves North

Central Florida by providing individualized care directed to the specific needs of each patient.

The hospital offers a 10-bed Intensive/Critical Care Unit, Step-Down Care Unit, Cardiac Cath

Lab, medical and surgical units, family birthplace center, and a 24-hour emergency department.

Defendant also provides inpatient and outpatient rehabilitation services. PUTNAM can be served

with process through its registered agent CT Corporation System, 1200 South Pine Island Road,

Plantation, Florida 33324.

           15.    At all times material, PARALLON ENTERPRISES, LLC is and was a Limited

 Liability Company d/b/a HCA HEALTHCARE, operating in Palatka County, Florida, and is

 within the jurisdiction of this Court. Therefore, venue is proper in this Court.

       16.       Further, at all times material, PARALLON ENTERPRISES, LLC was, and


                                                  3
        Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 4 of 20 PageID 4


continues to be, engaged in business in Florida, doing business in Palatka County, Florida, and

operates under the corporate umbrella of HCA HEALTHCARE.

        17.       PARALLON can be served with process through its registered agent CT

Corporation System, 1200 South Pine Island Road, Plantation, Florida 33324

        18.       At all times material, Defendants were “employers” covered by and within the

meaning of Title VII of the Civil Rights Act of 1964, as amended (“Title VII”) by the Pregnancy

Discrimination Act, (“PDA”) 42 U.S.C. §§ 2000e, Section 701 (b).

        19.       The FMLA defines the term “employer” to broadly include “any person acting

directly or indirectly in the interest of an employer in relation to any employee”. 29 U.S.C.

2611(4)(ii)(I).

        20.       Defendants were employers as defined under the FMLA.

        21.       Defendants employed Plaintiff.

        22.       “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

employee] to work.’” See Freeman v. Key Largo Volunteer Fire & Rescue Dept., Inc., 494 Fed.

Appx. 940, 942 (11th Cir. 2012) cert. denied, 134 S.Ct. 62 (U.S. 2013).

        23.       Defendants were employers under the FMLA because they are engaged in

commerce or in an industry affecting commerce and employed 50 or more employees for each

working day during each of 20 or more calendar workweeks in the current or preceding calendar

year.

        24.       At all times material, Plaintiff worked at a location where Defendants employed

50 or more employees within 75 miles.

        25.       At all times material, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she was employed by the employer(s) for at least 12 months and

worked at least 1,250 hours during the relevant 12-month period prior to her seeking to exercise


                                                   4
       Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 5 of 20 PageID 5


her rights to FMLA leave.

       26.     By virtue of her pregnancy, Plaintiff is protected by Title VII, PDA, FCRA and

FMLA.

       27.     Plaintiff is a member of a protected class under Title VII of the Civil Rights Act

of 1964, by virtue of her sex, gender, pregnancy.

       28.     At all times material, Putnam determined key terms and conditions of the

Plaintiff’s work and administered training, job duties, and job assignments.

       29.     Defendants were Plaintiff’s employers within the meaning of the FCRA.

       30.     Plaintiff was an individual and an employee of Defendants within the meaning of

the FCRA.

       31.     At all times material, Defendants agreed to allocate responsibility for, or

otherwise determined key terms and conditions of the Plaintiff’s work and administered training,

job duties, and job assignments.

       32.     Defendants directly or indirectly, controlled and directed the day to day

employment of Plaintiff, including: (i) timekeeping; (ii) payroll; (iii) disciplinary actions; (iv)

employment policies and procedures; (v) scheduling and hours; (vi) terms of compensation; (vii)

working conditions.

                                   GENERAL ALLEGATIONS

       33.     Plaintiff was hired by Defendants on November 7, 2015, as a Patient Access

Registrar.

       34.     Plaintiff’s responsibilities as a registrar were to timely and accurately register

patients, interview patients for all pertinent account information and verify insurance coverage.

       35.     Plaintiff was qualified for her position.




                                                 5
       Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 6 of 20 PageID 6


       36.     In or around January 2016, Defendants discriminated against Plaintiff for the first

time after she suffered a miscarriage and had to miss a few days of work. Defendants held

Plaintiff accountable and gave her a bad review for missing days while she was hospitalized and

while grieving her unborn child.

       37.     In or around March 2018, Plaintiff became pregnant again and informed

Defendants and her immediate supervisor of her pregnancy and her plan for applying for

maternity leave in the near future.

       38.     On or about August 14, 2018, five months into her pregnancy, Plaintiff applied

and was approved for maternity leave starting approximately November 23, 2018 through

January 6, 2019.

       39.     Toward the end of September 2018, Defendants called Plaintiff into a meeting

and advised her of a complaint that had allegedly been made against her.

       40.     Plaintiff was placed under administrative leave while Defendants allegedly

conducted an investigation into the incident.

       41.     Plaintiff’s badge and keys were taken away from her and she was escorted by her

manager, Tamara Underwood, through the side of the building.

       42.     At the conclusion of the alleged investigation, Plaintiff received a call from Ms.

Underwood, who terminated her employment.

       43.     Defendants failed to follow their internal process and procedure with respect to

progressive discipline.

       44.     Further, on information and belief, other non-pregnant or non-FMLA seeking

employees have not been terminated for same or similar perceived infractions.

       45.     Plaintiff was terminated on the false pretenses of instigating conflict on the job.

       46.     Plaintiff was terminated after applying for and being granted FMLA leave.


                                                 6
       Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 7 of 20 PageID 7


        47.     Defendants reason for terminating Plaintiff were pretextual, and manufactured

post hoc after Plaintiff engaged in protected activity.

        48.     Defendants’ discriminatory termination of Plaintiff’s employment on September

25, 2018, was in violation of the Pregnancy Discrimination Act of 1978 (“PDA”), which

amended Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et. seq.

        49.     Defendants’ discriminatory termination of Plaintiff’s employment on September

25, 2018, was in violation of the Family Medical Leave Act, as amended, 29 U.S.C. § 2601, et

seq. (“the FMLA”).

        50.     Defendants, through the actions more specifically alleged above and other

instances of discrimination and retaliation, affected Plaintiff in a “term, condition or privilege” of

her employment as envisioned by Title VII and the PDA.

        51.     With respect to the conduct described herein, Defendants acted willfully,

maliciously, and with reckless indifference to Plaintiff’s protected rights.

        52.     As a result of Defendants’ conduct, Plaintiff suffered embarrassment, humiliation,

stress, anxiety, fear, and dignitary harm.

        53.     As a result of Defendants’ conduct, Plaintiff has lost income, continued

employment, enjoyment of life, and other privileges and benefits of employment.

                                             COUNT I

      DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
       ACT OF 1964 AMENDED BY THE PREGNANCY DISCRIMINATION ACT

        54.     Plaintiff realleges and adopts the allegations contained in paragraphs 1-53 as if

fully set forth herein.

        55.     Pursuant to Title VII as amended by the PDA, 42 U.S.C. §2000e Section 703 (a)

“It shall be an unlawful employment practice for an employer - (1) to fail or refuse to hire or to

discharge any individual, or otherwise to discriminate against any individual with respect to his

                                                  7
       Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 8 of 20 PageID 8


compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin; or (2) to limit, segregate, or classify its employees or

applicants for employment in any way which would deprive or tend to deprive any individual of

employment opportunities or otherwise adversely affect his status as an employee, because of

such individual’s race, color, religion, sex, or national origin.

       56.        Title VII, as amended by the PDA, at 42 U.S.C. § 2000e (k) provides that

discrimination based on sex includes discrimination based on pregnancy.

       57.        As a pregnant female, Plaintiff was a member of a protected class at the time of

her termination.

       58.        Plaintiff was qualified for her position.

       59.        Plaintiff was an employee of Defendants.

       60.        Defendants were Plaintiff’s employers.

       61.        Plaintiff requested maternity leave and applied for and was granted such leave

pursuant to the FMLA.

       62.        Plaintiff was terminated on account of her pregnancy and/or her request for

maternity leave in connection with her pregnancy.

       63.        Also, Defendants failed to apply its progressive discipline policy to Plaintiff in the

same manner it does for non-pregnant female employees.

       64.        The stated reason for Plaintiff’s termination was pretextual and manufactured post

hoc after Plaintiff engaged in protected activity.

       65.        As a direct and proximate result of the discrimination described above, Plaintiff

has suffered damages and Defendants’ termination of Plaintiff was unlawful sex discrimination

on the basis of Plaintiff’s pregnancy in violation of Title VII, as amended by the PDA, 42 U.S.C.

§2000e, et seq.


                                                     8
          Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 9 of 20 PageID 9


          66.    Defendants’ conduct constitutes unlawful disregard and indifference to Plaintiff’s

rights.

          67.    Defendants’ violations of the Title VII were willful as its managers engaged in the

above-described actions while knowing that same were impermissible under the Title VII.

          68.    As a direct and proximate result of Defendants’ discrimination, Plaintiff has

suffered substantial losses, including lost income, wages and benefits as well as mental anguish,

stress, and anxiety.

          WHEREFORE, Plaintiff prays that this Court will grant:


                 a.      judgment in her favor and against Defendants for violation of the anti-
                         discrimination/retaliation provisions of the Title VII;

                 b.      judgment in her favor and against Defendants for economic damages,
                         including lost earnings, reinstatement, front pay, and/or all actual
                         monetary losses suffered as a result of Defendants’ conduct;

                 c.      judgment in her favor and against Defendants for noneconomic damages,
                         including but not limited to, pain, suffering, mental anguish, emotional
                         distress, and/or loss of enjoyment of life suffered as a result of
                         Defendants’ conduct.

                 d.      judgment in her favor and against Defendants for her reasonable attorneys’
                         fees and litigation expenses;

                 e.      judgment in her favor and against Defendants for punitive damages;

                 f.      declaratory judgment that Defendants’ practices toward Plaintiff violate
                         Plaintiff’s rights under the Title VII; and

                 g.      an order granting such other and further relief as this Court deems just and
                         equitable under the circumstances of this case.

                                              COUNT II
                      GENDER DISCRIMINATION UNDER TITLE VII AND
                         THE PREGNANCY DISCRIMINATION ACT

          69.    Plaintiff realleges and adopts paragraph 1-53, as though set forth fully herein.

          70.    Plaintiff was qualified for her position.

          71.    Plaintiff was an employee of Defendants.
                                                   9
     Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 10 of 20 PageID 10


       72.     Defendants was Plaintiff’s employers.

       73.     Plaintiff’s gender/pregnant condition were motivating factors in Defendants’

decision to terminate Plaintiff’s employment.

       74.     Plaintiff requested maternity leave and applied for and was granted such leave

pursuant to the FMLA.

       75.     Plaintiff was terminated on account of her pregnancy and/or her request for

maternity leave in connection with her pregnancy.

       76.     Also, Defendants failed to apply its progressive discipline policy to Plaintiff in the

same manner it does for non-pregnant female employees.

       77.     The stated reason for Plaintiff’s termination was pretextual and manufactured post

hoc after Plaintiff engaged in protected activity.

       78.     Defendants ha, with malice or reckless indifference, violated the dictates of Title

VII and the PDA as incorporated into Title VII by intentionally discriminating against Plaintiff

because of her gender and pregnant condition.

       79.     Defendants’ violations of the Title VII were willful as its managers engaged in the

above-described actions while knowing that same were impermissible under the Title VII.

       80.     As a direct and proximate result of the discrimination described above, Plaintiff

has suffered substantial losses, including lost income, wages and benefits as well as mental

anguish, stress, and anxiety.

       WHEREFORE, Plaintiff prays that this Court will grant:


               a.      judgment in her favor and against Defendants for violation of the anti-
                       discrimination/retaliation provisions of the Title VII;

               b.      judgment in her favor and against Defendants for economic damages,
                       including lost earnings, reinstatement, front pay, and/or all actual
                       monetary losses suffered as a result of Defendants’ conduct;

               c.      judgment in her favor and against Defendants for noneconomic damages,

                                                 10
      Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 11 of 20 PageID 11


                         including but not limited to, pain, suffering, mental anguish, emotional
                         distress, and/or loss of enjoyment of life suffered as a result of
                         Defendants’ conduct.

                d.       judgment in her favor and against Defendants for her reasonable attorneys’
                         fees and litigation expenses;

                e.       judgment in her favor and against Defendants for punitive damages;

                f.       declaratory judgment that Defendants’ practices toward Plaintiff violate
                         Plaintiff’s rights under the Title VII; and

                g.       an order granting such other and further relief as this Court deems just and
                         equitable under the circumstances of this case.

                                             COUNT III

        RETALIATION IN VIOLATION OF TITLE VII AND THE PREGNANCY
                          DISCRIMINATION ACT

        81.     Plaintiff realleges and adopts paragraph 1-53, as though set forth fully herein.

        82.     Plaintiff is a member of a protected class under Title VII because she engaged in

protective activities.

        83.     Plaintiff was qualified for her position.

        84.     Plaintiff was an employee of Defendants.

        85.     Defendants were Plaintiff’s employers.

        86.     By the conduct described above, Defendants treated Plaintiff differently than her

non-pregnant counterparts and engaged in unlawful employment practices and retaliated against

Plaintiff because she engaged in protected activities in violation of Title VII.

        87.     Defendants retaliated against Plaintiff for the exercise of the rights afforded to her

under Title VII as amended by the PDA.

        88.     Also, Defendants failed to apply its progressive discipline policy to Plaintiff in the

same manner it does for non-pregnant female employees.

        89.     The stated reason for Plaintiff’s termination was pretextual and manufactured post

hoc after Plaintiff engaged in protected activity.

                                                  11
     Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 12 of 20 PageID 12


       90.     Defendants’ violations of the Title VII were willful as its managers engaged in the

above-described actions while knowing that same were impermissible under the Title VII.

       91.     As a direct and proximate result of the discrimination described above, Plaintiff

has suffered substantial losses, including lost income, wages and benefits as well as mental

anguish, stress, and anxiety.

       WHEREFORE, Plaintiff prays that this Court will grant:


               a.        judgment in her favor and against Defendants for violation of the anti-
                         discrimination/retaliation provisions of the Title VII;

               b.        judgment in her favor and against Defendants for economic damages,
                         including lost earnings, reinstatement, front pay, and/or all actual
                         monetary losses suffered as a result of Defendants’ conduct;

               c.        judgment in her favor and against Defendants for noneconomic damages,
                         including but not limited to, pain, suffering, mental anguish, emotional
                         distress, and/or loss of enjoyment of life suffered as a result of
                         Defendants’ conduct.

               d.        judgment in her favor and against Defendants for her reasonable attorneys’
                         fees and litigation expenses;

               e.        judgment in her favor and against Defendants for punitive damages;

               f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                         Plaintiff’s rights under the Title VII; and

               g.        an order granting such other and further relief as this Court deems just and
                         equitable under the circumstances of this case.

                                             COUNT IV

     DISCRIMINATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

         92.        Plaintiff realleges and adopts the allegations contained in paragraphs 1-53 as if

 fully set forth herein.

         93.        Pursuant to the FCRA it is an unlawful employment practice for an employer to

 discharge or to fail or refuse to hire any individual, or otherwise to discriminate against any

 individual with respect to compensation, terms, conditions, or privileges of employment,

                                                  12
     Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 13 of 20 PageID 13


 because of such individual’s sex and/or pregnancy.

         94.     As a pregnant female, Plaintiff was a member of a protected class at the time of

 her termination.

         95.     Plaintiff was qualified for her position.

         96.     Plaintiff was an employee of Defendants.

         97.     Defendants were Plaintiff’s employers.

         98.     Plaintiff requested maternity leave and applied for and was granted such leave

 pursuant to the FMLA.

         99.     Plaintiff was terminated on account of her pregnancy and/or her request for

 maternity leave in connection with her pregnancy.

       100.     Also, Defendants failed to apply its progressive discipline policy to Plaintiff in the

same manner it does for non-pregnant female employees.

       101.     The stated reason for Plaintiff’s termination was pretextual and manufactured post

hoc after Plaintiff engaged in protected activity.

         102.    As a direct and proximate result of the discrimination described above, Plaintiff

 has suffered damages and Defendants’ termination of Plaintiff was unlawful sex and pregnancy

 discrimination on the basis of Plaintiff’s pregnancy in violation of the FCRA.

         103.    Defendants’ conduct constitutes unlawful disregard and indifference to

 Plaintiff’s rights.

         104.    Defendants’ violations of the FCRA were willful as its managers engaged in the

 above-described actions while knowing that same were impermissible under the FCRA.

         105.    As a direct and proximate result of Defendants’ discrimination, Plaintiff has

 suffered substantial losses, including lost income, wages and benefits as well as mental

 anguish, stress, and anxiety.


                                                 13
    Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 14 of 20 PageID 14


      WHEREFORE, Plaintiff prays that this Court will grant judgment:


               a.        judgment in her favor and against Defendants for violation of the anti-
                         discrimination/retaliation provisions of the FCRA;

               b.        judgment in her favor and against Defendants for economic damages,
                         including lost earnings, reinstatement, front pay, and/or all actual
                         monetary losses suffered as a result of Defendants’ conduct;

               c.        judgment in her favor and against Defendants for noneconomic damages,
                         including but not limited to, pain, suffering, mental anguish, emotional
                         distress, and/or loss of enjoyment of life suffered as a result of
                         Defendants’ conduct.

               d.        judgment in her favor and against Defendants for her reasonable attorneys’
                         fees and litigation expenses;

               e.        judgment in her favor and against Defendants for punitive damages;

               f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                         Plaintiff’s rights under the FCRA; and

               g.        an order granting such other and further relief as this Court deems just and
                         equitable under the circumstances of this case.

                                               COUNT V

      RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

        106.        Plaintiff realleges and adopts paragraph 1-53, as though set forth fully herein.

        107.        Plaintiff is a member of a protected class under the FCRA because she engaged

in protective activities.

        108.        Plaintiff was qualified for her position.

        109.        Plaintiff was an employee of Defendants.

        110.        Defendants were Plaintiff’s employers.

        111.        By the conduct described above, Defendants treated Plaintiff differently than

her non-pregnant counterparts and engaged in unlawful employment practices and retaliated

against Plaintiff because she engaged in protected activities in violation of Title VII.

      112.     Also, Defendants failed to apply its progressive discipline policy to Plaintiff in the


                                                    14
     Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 15 of 20 PageID 15


same manner it does for non-pregnant female employees.

       113.     The stated reason for Plaintiff’s termination was pretextual and manufactured post

hoc after Plaintiff engaged in protected activity.

         114.        Defendants retaliated against Plaintiff for the exercise of the rights afforded to

 her under the FCRA.

         115.        Defendants’ violations of the FCRA were willful as its managers engaged in the

 above-described actions while knowing that same were impermissible under the FCRA.

         116.        As a direct and proximate result of the discrimination described above, Plaintiff

 has suffered substantial losses, including lost income, wages and benefits as well as mental

 anguish, stress, and anxiety.

       WHEREFORE, Plaintiff prays that this Court will grant judgment:


                a.        judgment in her favor and against Defendants for violation of the anti-
                          discrimination/retaliation provisions of the FCRA;

                b.        judgment in her favor and against Defendants for economic damages,
                          including lost earnings, reinstatement, front pay, and/or all actual
                          monetary losses suffered as a result of Defendants’ conduct;

                c.        judgment in her favor and against Defendants for noneconomic damages,
                          including but not limited to, pain, suffering, mental anguish, emotional
                          distress, and/or loss of enjoyment of life suffered as a result of
                          Defendants’ conduct.

                d.        judgment in her favor and against Defendants for her reasonable attorneys’
                          fees and litigation expenses;

                e.        judgment in her favor and against Defendants for punitive damages;

                f.        declaratory judgment that Defendants’ practices toward Plaintiff violate
                          Plaintiff’s rights under the FCRA; and

                g.        an order granting such other and further relief as this Court deems just and
                          equitable under the circumstances of this case.

                                               COUNT VI

                              INTERFERENCE WITH FMLA RIGHTS

                                                    15
   Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 16 of 20 PageID 16



       117.    Plaintiff realleges paragraphs 1-53 of the Complaint, as if fully set forth herein.

       118.    Defendants interfered with Plaintiff’s right to take leave from work under the

FMLA.

       119.    Defendants interfered with Plaintiff’s right to be reinstated to her or an

equivalent position.

       120.    Defendants’ interference with Plaintiff’s right to take leave violated the FMLA.

       121.    Defendants’ interference with Plaintiff’s right to reinstatement violated the

FMLA.

       122.    Plaintiff was entitled to FMLA protected leave.

       123.    Defendants were subject to the requirements of the FMLA.

       124.    Plaintiff disclosed and provided adequate notice to her employer of her need for

eventual leave for the birth of her child and they interfered with her right to take FMLA leave

by terminating her employment.

       125.    Defendants were aware of Plaintiff’s pregnancy and her need for FMLA

protected leave.

       126.    Plaintiff was a few weeks away from starting an approved maternity leave under

the FMLA.

       127.    By terminating Plaintiff, Defendants interfered with Plaintiff’s right to take

FMLA protected leave and to future FMLA benefits.

       128.    By terminating Plaintiff, Defendants failed to provide Plaintiff with a

meaningful reinstatement.

       129.    Plaintiff was denied benefits to which she was entitled under the FMLA.

       130.    The stated reason for Plaintiff’s termination was pretextual and manufactured

post hoc after Plaintiff engaged in protected activity.

                                               16
   Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 17 of 20 PageID 17


       131.    As a result of Defendants’ intentional, willful and unlawful acts by interfering

with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

       132.    Plaintiff is entitled to liquidated damages because Defendants cannot show that

its violation of the FMLA was in good faith.

       133.    Defendants’ violation of the FMLA was willful, as its managers engaged in the

above-described actions while knowing that same were impermissible under the FMLA.

       134.    As a direct and proximate result of the interference described above, Plaintiff

has suffered substantial losses, including lost income, wages and benefits as well as mental

anguish, stress, and anxiety.

     WHEREFORE, Plaintiff prays that this Court will grant:


              a. judgment in her favor and against Defendants for violation of the anti-
                 discrimination/anti-retaliation provisions of the FMLA;

              b. judgment in her favor and against Defendants for damages, including lost
                 earnings and benefits, reinstatement, front pay, and/or all actual monetary
                 losses suffered as a result of Defendants’ conduct;

              c. judgment in her favor and against Defendants for her reasonable attorney’s
                 fees and litigation expenses;

              d. judgment in her favor and against Defendants for liquidated damages;

              e. declaratory judgment that Defendants’ actions toward Plaintiff violate
                 Plaintiff’s rights under the FMLA; and

              f. an order granting such other and further relief as this Court deems just and
                 equitable under the circumstances of this case.

                                        COUNT VII

                    RETALIATION IN VIOLATION OF THE FMLA

       135.    Plaintiff realleges paragraphs 1-53 of the Complaint, as if fully set forth herein.

       136.    Defendants retaliated against Plaintiff, at least in part because Plaintiff exercised


                                               17
   Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 18 of 20 PageID 18


her right or attempted to exercise her right to take leave from work that was protected under the

FMLA.

         137.   With actual knowledge of Plaintiff’s return from leave or need for future leave,

Defendants terminated Plaintiff’s employment.

         138.   Plaintiff disclosed and provided adequate notice to her employer of her eventual

leave for the birth of her child and they interfered with her right to take FMLA leave by

terminating her employment.

         139.   Defendants were aware of Plaintiff’s pregnancy and her need for FMLA

protected leave.

         140.   Upon learning of Plaintiff’s need for leave that did qualify or could potentially

qualify under the FMLA, Defendants retaliated against for having requested leave under the

FMLA and Defendants terminated her employment.

         141.   Plaintiff was weeks away from starting an approved maternity leave under the

FMLA.

         142.   At all times material, Defendants retaliated against Plaintiff in violation of the

FMLA.

         143.   Also, Defendants failed to apply its progressive discipline policy to Plaintiff in

the same manner it does for non-pregnant female employees who had not requested FMLA

leave.

         144.   The stated reason for Plaintiff’s termination was pretextual and manufactured

post hoc after Plaintiff engaged in protected activity.

         145.   As a result of Defendants’ intentional, willful and unlawful acts of retaliating

against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.


                                               18
    Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 19 of 20 PageID 19


        146.     Because Defendants cannot prove that their violation of the FMLA was in good

faith, Plaintiff is entitled to liquidated damages.

        147.     Defendants’ violation of the FMLA was willful, as its managers engaged in the

above-described actions while knowing that same were impermissible under the FMLA.

        148.     As a direct and proximate result of the interference described above, Plaintiff

has suffered substantial losses, including lost income, wages and benefits as well as mental

anguish, stress, and anxiety.

      WHEREFORE, Plaintiff prays that this Court will grant:


               a. judgment in her favor and against Defendants for violation of the anti-
                  discrimination/anti-retaliation provisions of the FMLA;

               b. judgment in her favor and against Defendants for damages, including lost
                  earnings and benefits, reinstatement, front pay, and/or all actual monetary
                  losses suffered as a result of Defendants’ conduct;

               c. judgment in her favor and against Defendants for her reasonable attorney’s
                  fees and litigation expenses;

               d. judgment in her favor and against Defendants for liquidated damages;

               e. declaratory judgment that Defendants’ actions toward Plaintiff violate
                  Plaintiff’s rights under the FMLA; and

               f. an order granting such other and further relief as this Court deems just and
                  equitable under the circumstances of this case.



                                  DEMAND FOR JURY TRIAL

               Plaintiff hereby demands a trial by jury on all issues so triable.

      Respectfully submitted this 24 day of September, 2020.


                                               Respectfully submitted,

                                               MORGAN & MORGAN, P.A.
                                               By: /s/ Paul M. Botros
                                               Paul M. Botros, Esq.

                                                  19
Case 3:20-cv-01079 Document 1 Filed 09/24/20 Page 20 of 20 PageID 20


                               Federal Bar ID 37216
                               FL Bar No. 0063365
                               8151 Peters Road
                               Suite 4000
                               Plantation, FL 33324
                               Telephone:     (954) 327-5352
                               Facsimile:     (954) 327-3017
                               Email: pbotros@forthepeople.com

                               Attorneys for Plaintiff




                                 20
